                                                                                     -·- --· --· -· .. --- -
                                                             ..... -- - ·- -· ····--                           1
                                                                                                               I
                                                                                                               1
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page.. ,1 ofµ.s.17DIST
                                                      - ..
                                                                          RICT coORt
                                                                        PageID 3
                                                                                                               1II
                                                       j�uRHIERN DfSTRICTOFTEXAS
                                                                          FILED                                    I




                   3-21c 0620-                                        MAR 1 6 2021
                        NO.   ---------+
                                                                                                TCOURT
                                                        --.i�-----1
             IN THE UNITED STATES DISTRI·rrr•'T"'JTrnDT"
             FOR THE NORTHERN DISTRICT OF TEXAS
                       (DALLAS DIVISION)


                  THE ESTATE OF CHARLES MARTIN
                              Plaintiff,

                                     v.
                          RBR MAINTENANCE, INC.
                                 Defendants.




                   PLAINTIFF'S ORIGINAL PETITION
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 2 of 17 PageID 4
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 3 of 17 PageID 5
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 4 of 17 PageID 6
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 5 of 17 PageID 7
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 6 of 17 PageID 8
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 7 of 17 PageID 9
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 8 of 17 PageID 10
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 9 of 17 PageID 11
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 10 of 17 PageID 12
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 11 of 17 PageID 13
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 12 of 17 PageID 14
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 13 of 17 PageID 15
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 14 of 17 PageID 16
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 15 of 17 PageID 17
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 16 of 17 PageID 18
Case 3:21-cv-00620-G-BH Document 2 Filed 03/16/21   Page 17 of 17 PageID 19
